Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 recites the limitations "the outer edge of the bottom end surface”, and “the vertical projection”.  There is insufficient antecedent basis for this limitation in the claim.  While the claim recites the beverage container having an outer edge of a bottom end surface, it does not recite an outer edge of a bottom end surface of the spillage receptacle as interpreted by the claim.
The term “optionally” in claims 24 and 39 renders the claim indefinite. The term “optionally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention (i.e. it is unclear whether or not the stem is required by the claim, for the purposes of examination, limitation will be interpreted as not requiring the stem).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 36 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 36 lacks proper recitation of dependency upon a previous claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  For the purposes of examination, claim 36 will be interpreted as depending from claim 24.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Regarding claim 24, the claim limitation “drainage means, adapted to drain spillage…”, the claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “fixation mechanism” in claim 32.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 24-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 3,633,863 (Abbey hereinafter).
In re claim 24, with reference to Figs. 1-3, Abbey discloses: A drinking vessel comprising: a beverage container (2) comprising a bottom end surface (below 6) and a sidewall (at 2, see Fig. 2) extending upward from the outer edge of the bottom end surface to a top edge defining a top end opening (see Fig. 2); a spillage receptacle (1) having a bottom end surface (see Fig. 2), a sidewall extending from the outer edge of the bottom end surface to a top edge defining a top end opening encompassing the vertical projection of the top end opening of the beverage container (see Fig. 2), the bottom end being lower than the top end opening of the beverage container (See Fig. 2); an annulated draining surface (7) situated inside the spillage receptacle (see figs. 1-3), having a top edge defining a top end opening (at tope end of receptacle, see Fig. 2), a sidewall and drainage means, adapted to drain spillage from the beverage container into the spillage receptacle (column 2, lines 57-69); and wherein a peripheral holding portion of the sidewall of the drinking vessel being below the top end opening of the spillage receptacle, being exposed for holding the drinking vessel (note that due to the funnel shape of the top of the annulated surface, a portion of the vessel below the top edge of the annulated surface/spillage receptacle is exposed and could be accessed by a user).

[AltContent: textbox (Funnel)][AltContent: arrow][AltContent: oval][AltContent: arrow][AltContent: textbox (Top Edge/ End Opening)][AltContent: textbox (Bottom End Surface)][AltContent: arrow]
    PNG
    media_image1.png
    735
    574
    media_image1.png
    Greyscale

Abbey fails to disclose wherein the exposed holding portion having a vertical length of at least 2 cm is characterized by having a diameter at least 2 cm shorter than the diameter of the top end opening of the spillage receptacle.
However, It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the relative diameters and heights of the draining surface/receptacle and container, since it has been held that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04 IV, A).  Note that one of ordinary skill would understand that increasing the height of the exposed portion and diameter of the receptacle would not hinder the functionality of Abbey, and would be understood to catch more drops at the expense of slimness of aesthetics.
In re claim 25, with reference to the Figs. noted above, Abbey discloses the claimed invention including wherein the top end opening of the spillage receptacle is larger than the top end opening of the beverage container by a radial excess of at least 5% at each point around the circumference of the top end opening of the beverage container (Abbey appears to have a 15% radial difference between the container and receptacle).
In re claim 26, with reference to the Figs. noted above, Abbey discloses the claimed invention except wherein the top end opening of the spillage receptacle is larger than the top end opening of the beverage container by a margin of at least 5 mm and up to 200 mm from the vertical projection of each point of the circumference of the opening of the beverage container.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the receptacle to achieve the claimed dimensions if necessary to perform the shared function of catching drips, since it has been held that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04 IV, A).
In re claim 27, with reference to the Figs. noted above, Abbey discloses the claimed invention including wherein the top end opening of the spillage receptacle is larger than the opening of the beverage container by a margin which collects above 90% of the spilled drops in model tests (i.e. where drops merely slide down the side of the exposed vessel, the receptacle of Abbey would be expected to catch at least 90% of those drops).
Please note that the claims are directed to apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2144]. Hence, the functional limitations (i.e. how the claimed invention performs in tests) which are narrative in form have not been given any patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
In re claim 28, with reference to the Figs. noted above, Abbey discloses the claimed invention including wherein the lowest point of the bottom end surface of the spillage receptacle is positioned below the bottom end surface of the beverage container (See Fig. 2).
In re claim 29, with reference to the Figs. noted above, Abbey discloses the claimed invention including wherein the sidewall of the spillage receptacle is surrounding at least a portion of the beverage container (See fig. 2).
In re claim 30, with reference to the Figs. noted above, Abbey discloses the claimed invention including wherein at least a portion of the top end opening of the spillage receptacle is lower than the top end opening of the beverage container (see Fig. 2).
In re claim 31, with reference to the Figs. noted above, Abbey discloses the claimed invention including wherein the annulated draining surface is adapted to fit in the gap between the beverage container and the spillage receptacle (see Fig. 2).
In re claim 32, with reference to the Figs. noted above, Abbey discloses the claimed invention including wherein the annulated draining surface comprising an inner sidewall portion being in contact with the outer sidewall of the beverage container and comprising a fixation mechanism for fixating the beverage container (see Fig. 2, column 3, lines 1-7).
In re claim 33, with reference to the Figs. noted above, Abbey discloses the claimed invention including wherein the beverage container and the annulated draining surface being reversibly connected (column 3, lines 4-7).
In re claim 34, with reference to the Figs. noted above, Abbey discloses the claimed invention including wherein the spillage receptacle and the annulated draining surface being reversibly connected (“removably placed”, column 2, lines 62-67).
In re claim 35, with reference to the Figs. noted above, Abbey discloses the claimed invention including wherein the annulated draining surface comprises a slit or slot, or a plurality thereof (11/12) allowing drops of spillage to drain into the inner space of the spillage receptacle (see Fig. 3).
In re claim 36, with reference to the Figs. noted above, Abbey discloses the claimed invention including wherein the annulated draining surface is a funnel (see Fig. 2 above).
In re claim 37, with reference to the Figs. noted above, Abbey discloses the claimed invention including wherein the fixation mechanism of the annulated draining surface is made of a flexible material (column 2, lines 60-62) and having dimensions slightly smaller than the beverage container adapted to press against the walls of the beverage container and the spillage receptacle (column 3, lines 4-7).
While Abbey fails to disclose wherein the flexible material is elastomeric, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have utilized a known flexible material such as an elastomer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07. Please note that in the instant application, page 25, lines 24-28, applicant has not disclosed any criticality for the claimed limitations.
In re claim 38, with reference to the Figs. noted above, Abbey discloses the claimed invention including wherein said drinking vessel is a Kiddush cup.
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (i.e. as a “Kiddush cup”) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114, II.
In re claim 39, with reference to the Figs. noted above, Abbey discloses: A drinking vessel comprising: a beverage container comprising a bottom end surface, and a sidewall extending upward from the outer edge of the bottom end surface to a top edge defining a top end opening; a spillage receptacle having a bottom end, a sidewall extending from the outer edge of the bottom end surface to a top edge defining a top end opening, the bottom end being lower than the top end opening of the beverage container; an annulated draining surface situated between the beverage container and the spillage receptacle, having a top edge defining a top end opening positioned at the top end opening of the spillage receptacle and encompassing the vertical projection of the top end opening of the beverage container, a sidewall and drainage means, adapted to drain spillage from the beverage container into the spillage receptacle; and optionally a stem longitudinally extending downward from the bottom end surface of the spillage receptacle and connected to a base; wherein a peripheral holding portion of the sidewall of the drinking vessel being below the top end opening of the annulated draining surface, being exposed for holding the drinking vessel and having a vertical length of at least 2 cm is characterized by having a diameter at least 2 cm shorter than the diameter of the top end opening of the annulated draining surface (as in re claim 24 above).
Abbey fails to disclose wherein the annulated draining surface having a top edge defining a top end opening positioned above the top end opening of the spillage receptacle.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the extension of the annulated surface to extend upwards from the spillage receptacle to potentially catch more drips sooner to improve performance, since it has been held that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04 IV, A).
In re claim 40, with reference to the Figs. noted above, Abbey discloses wherein The drinking vessel according to claim 39 for use as a Kiddush cup (as in re claim 38 above)
In re claim 41, with reference to the Figs. noted above, Abbey discloses the claimed invention except A kit comprising a drinking vessel according to claim 24 or 39 and instructions for using the drinking vessel in a Kiddush.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided instructions for the use of a known container, noting that the claims are directed to apparatus which must be distinguished from the prior art in term of structure rather function, since the printed matter (i.e. instructions), as the court has held that “where the printed matter and product do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals” In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864 (see MPEP 2111.05 I, B).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 3,878,386 to Douglas discloses an attachable stem to a beverage conatiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T KIRSCH whose telephone number is (571)270-5723. The examiner can normally be reached Mon-Fri, 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John K Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T KIRSCH/Primary Examiner, Art Unit 3733